Gilbert, J.
A petition in equity, brought under the Civil Code (1910), §§ 5905, 4584, praying- that judgments in four eases in favor of different parties be set aside, because the auditor to whom the cases had been referred first rendered “judgments” in favor of petitioner, and subsequently, “without notice to petitioner or his attorney,” a new hearing was had by tbe auditor, “at which time judgment was rendered” in favor of each of the four defendants in stated amounts, and that subsequently the judge of the superior court, “not knowing of the fraud on the part of the defendants, signed a judgment making the findings of the auditor the order of the court,” which petition failed to allege that petitioner was prevented from objecting, at the time the court rendered judgment in accord with the auditor’s report, by any act of the opposite party or his counsel, or that there was any excuse for a failure to object, was properly dismissed on general demurrer. The burden rested upon petitioner, and he wholly failed to allege any facts to rebut the presumption that he was negligent. in failing to present the facts here alleged to the trial court when the court rendered judgments against petitioner.

Judgment af/vrmed.


All Ihe Justices concur.